Follett, J.:
As between Henry H. Voglit and the assignor of the plaintiff, Voght is conclusively presumed to have knowledge of the entries in the books of the firm of Bork & Voght. (Flour City National Bank v. Widener, 24 App. Div. 330, and cases cited.) The fact that Bork was permitted to use the books of the firm for his individual business does not change the rule as between the firm, or the members thereof, and third persons. The moneys advanced by the plaintiff’s assignor were loaned by means of checks, entries in respect to which were made in the books of the firm, and they also entered , into the bank account of the firm, and the items appeared in the pass books of the firm with the bank, which brings the case within the rule and within the facts of the authority cited. The fact that Bork gave the checks on the German-American Bank, signed by him individually, is of no moment, for the reason that Voght and all the witnesses agree that a firm account with that bank was kept in the . name of Joseph Bork, and the checks drawn on that account had to be signed by him. If the firm chose to keep its account in that way, it is as effectually bound by the checks as it would have been in case the checks had been drawn in the name of Bork <fc Voght on a bank account kept in the name of Bork & Voght. Voght having permitted the business of the firm to be transacted in that way, cannot now be heard to say that the checks are not binding on or evidence against him, because signed by Joseph Bork. This money having been borrowed by one of the partners for the use of the firm, and having been used by the firm, and the evidence of such borrowing and of such use having been entered on the books of the firm and acquiesced in by Henry H. Voght, he is bound by the transactions. (Baldwin's Bank of Penn Yan v. Butler, 14 N. Y. Supp. 831; Baldwin's Bank of Penn Yan v. Morris, 17 id. 286; affd., 144 N. Y. 637.)
The judgment should be affirmed, with costs.
All concurred, except Green, J., dissenting.